190 S.W.3d 561 (2006)
Tommy Leroy FINLEY, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 86556.
Missouri Court of Appeals, Eastern District, Division Two.
May 2, 2006.
Timothy Forneris, Assistant Public Defender, St. Louis, MO, for Appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Dora Fichter, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before GARY M. GAERTNER, SR., P.J., GEORGE W. DRAPER III, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Appellant, Tommy Leroy Finley ("Movant"), appeals from the judgment of the Circuit Court of St. Louis County denying his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. Following a jury trial, Movant was convicted of one count of sexual assault, section 566.040, RSMo 2000,[1] and two counts of possession of a controlled substance, section *562 195.202. Movant was sentenced as a prior and persistent offender to twenty years of imprisonment for each count, with the sentences to run concurrently. These sentences were also to run consecutively with Movant's federal prison sentence from another conviction. Movant's convictions and sentences were affirmed in State v. Finley, 136 S.W.3d 823 (Mo.App. E.D. 2004). We affirm.
We have reviewed the briefs of the parties and the record on appeal. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b). We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision.
NOTES
[1]  All statutory references are to RSMo 2000, unless otherwise indicated.